UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7356


MANDREY D. DAVIS,

                Plaintiff - Appellant,

          v.

CAPTAIN HILBORN; VICKI HARDING; JANE DOE; JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03324-F)


Submitted:   January 29, 2016              Decided:   February 8, 2016


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mandrey D. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mandrey D. Davis, a North Carolina prisoner, appeals the

district court’s order dismissing his 42 U.S.C. § 1983 (2012)

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

(2012).     Davis alleged that prison officials were deliberately

indifferent to his serious medical needs.                     The district court

concluded    that   Davis’     allegations        were   frivolous    because      he

simply disagreed with the course of treatment provided by prison

officials.    We vacate and remand for further proceedings. ∗

      A federal court is required to dismiss an in forma pauperis

complaint    at   any   time    the   court       determines    the   action       “is

frivolous or malicious . . . fails to state a claim on which

relief may be granted[,] or . . . seeks monetary relief against

a   defendant     who   is   immune   from        such   relief.”         28   U.S.C.

§ 1915(e)(2)(B).        A    complaint       is   frivolous    if   “it    lacks    an

arguable basis either in law or in fact.”                 Neitzke v. Williams,

490 U.S. 319, 325 (1989).         We review for abuse of discretion the

dismissal of a complaint as frivolous under § 1915(e)(2)(B)(i).

Nagy v. FMC Butner, 376 F.3d 252, 254 (4th Cir. 2004).                             “An

error of law or clear error in finding of fact is an abuse of




      ∗We express no opinion as to the merits of Davis’ claims,
concluding only that the claims were prematurely dismissed.



                                         2
discretion.”       Berry v. Schulman, 807 F.3d 600, 608 (4th Cir.

2015).

      “A prison official’s deliberate indifference to an inmate’s

serious medical needs constitutes cruel and unusual punishment

under the Eighth Amendment.”        Jackson v. Lightsey, 775 F.3d 170,

178 (4th Cir. 2014).      To state a claim for medical mistreatment

under § 1983, a prisoner must plausibly allege that his medical

condition    was   objectively    sufficiently       serious     and    that   the

prison official acted with deliberate indifference.                     Id.    “An

official    is   deliberately    indifferent       to    an   inmate’s    serious

medical needs only when he or she subjectively knows of and

disregards an excessive risk to inmate health or safety.”                      Id.

(internal quotation marks omitted).              Deliberate indifference may

be “manifested . . . by prison guards in intentionally denying

or delaying access to medical care.”                Estelle v. Gamble, 429
U.S. 97, 104-05 (1976) (footnotes omitted).

      Affording the complaint liberal construction, see Erickson

v. Pardus, 551 U.S. 89, 94 (2007), Davis alleged that he fell

from the top bunk of his bed face-first onto the concrete floor

and   suffered     significant    and        permanent   injuries.        Captain

Hilborn     observed   Davis     lying       face-down   on    the     floor   and

transported him to the medical ward.              Davis asserts that Hilborn

then denied Davis access to any medical care and transferred him

to segregation when Davis demanded treatment, resulting in three

                                         3
days passing before Davis was treated by prison medical staff.

The district court did not address this claim, concluding that

Davis merely complained about the course of treatment eventually

provided by prison officials.     Because the court did not address

the three-day delay in treatment, we vacate the district court’s

order and remand for further proceedings.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                               VACATED AND REMANDED




                                  4